Citation Nr: 0329547	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-16 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a temporary total evaluation because of 
treatment for a service-connected condition requiring 
convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from November 1988 until 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran had a hearing before the Board in Washington D.C. 
in March 2003.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The RO's November 2001 
VCAA letter is insufficiently specific as to the VA's duties 
of notice and assistance as it does not provide the 
requirements of how to substantiate a convalescence claim 
under 38 C.F.R. § 4.30. 

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Finally, review of the claims folder reveals that there are 
unadjudicated issues remaining on appeal.  The issue 
presently on appeal concerns entitlement to a temporary total 
evaluation because of treatment for a service-connected 
condition requiring convalescence under 38 C.F.R. § 4.30.   A 
temporary total disability rating will be assigned when it is 
established by report at hospital discharge or outpatient 
release that specified conditions are met.  38 C.F.R. § 4.30 
(2003).  A temporary total rating is assigned under 38 C.F.R. 
§ 4.30 if treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; or (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

The record reveals that the veteran initially sought service 
connection in December 1994 for left heel pain.  The RO's 
September 1995 rating decision awarded service connection for 
retrocalcaneal bursitis of the left heel.  In August 2001, 
the veteran underwent surgery for removal of a left heel 
spur.  Subsequent to this left heel spur surgery, the veteran 
submitted his claim for convalescence benefits in January 
2002.  

In his March 2002 notice of disagreement and a September 2002 
VA-9 Form, the veteran contends respectively that the bone 
spurs and Achilles tendonitis he experienced in service were 
"either the cause or result of my retrocalcaneal bursitis" 
and that "without the bursitis there would be no spur."  
Alternatively, during the March 2003 Board hearing, the 
veteran's representative raised the issue that while in 
service the veteran received treatment for the left heel, 
including spurs and for Achilles tendon and that the RO 
"only service connected one aspect of that left foot 
condition although we believe as he does that it's all 
intertwined with the disability that he is service connected 
for."  The Court has ruled that the Board is obligated to 
"seek out all issues [that] are reasonably raised from a 
liberal reading of the documents or oral testimony submitted 
prior to the BVA decision."  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Myers v. Derwinski, 1 Vet. App. 127, 129 (1991); Schroeder v. 
West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA 
has obligation to explore all legal theories, including those 
unknown to the veteran, by which he can obtain benefit sought 
for the same disability).  The Board finds that a remand is 
necessary in order to secure a medical opinion as to the 
relationship, if any, between the left heel spur and the 
service-connected left heel disability of retrocalcaneal 
bursitis, prior to a final determination concerning the 
appealable issue regarding 38 C.F.R. § 4.30 convalescence 
benefits.

The Board finds that the question of whether the left heel 
spur is part and parcel of the service-connected left heel 
disability is inextricably intertwined with the appealed 
issue concerning convalescence benefits.  Some claims are so 
intimately connected that, in the interests of judicial 
economy and avoidance of piecemeal litigation, they should be 
appealed together.  Smith v. Gober, 236 F.3d 1370, 1372 (Fed. 
Cir. 2001); see generally Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992).  Under 
the VCAA, the VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  Therefore, the Board 
finds that the issues are so intertwined that a remand is 
required to enable the RO to undertake additional 
development, including scheduling the veteran for an 
examination, and again to consider the issues prior to 
appellate consideration.  38 C.F.R. § 3.159(c)(4)(C).   

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provide that is necessary 
to substantiate the claim for temporary 
convalescence under 38 C.F.R. § 4.30 and 
of what information the veteran should 
provide and what information VA will 
attempt to obtain on his behalf.  It 
should allow the appropriate opportunity 
for response.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.   

3.  The RO should schedule the veteran 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should opine 
as to the degree of probability that the 
complaints and clinical findings 
regarding the left heel spur that were 
noted in service are related to the left 
heel spur for which the veteran underwent 
surgery in August 2001.  

4.  Thereafter, the RO should then again 
consider the issue on appeal after again 
considering whether the left heel spur 
(for which the veteran underwent surgery 
in August 2001) was part and parcel of 
the service-connected left heel 
disability.  If the disposition of the 
claim remains unfavorable, the RO should 
furnish the veteran a supplemental 
statement of the case and afford 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




